PER CURIAM:
George Boyd Stone filed this petition for a writ of mandamus seeking to have this court direct the district court to act on his motion to preserve evidence. Stone’s motion was filed in the district court on September 16, 2002. His mandamus petition was dated January 29, 2003, and filed February 4. Because Stone’s motion had been pending for less than five months, we find no unreasonable delay. Accordingly, although we grant Stone’s motion for leave to proceed in forma pauperis, we deny mandamus relief. We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.